Exhibit 10.2

 

GRAPHIC [g45293kci001.jpg]

 

GT Solar Incorporated

 

243 Daniel Webster Highway

Innovative Photovoltaic

Merrimack, NH 03054, U.S.A.

 

Manufacturing Solutions

Phone:

+1 603 883 5200

 

 

Fax:

+1 603 595 6993

 

 

e-Mail:

info@gtsolar.com

 

 

Web:

www.gtsolar.com

 

February 1, 2010

 

Mr. Richard Gaynor

½ Split Rock Road

Exeter, NH 03833

 

Dear Rick:

 

This offer supersedes our letter of January 27, 2010.  We are pleased to offer
you a position at GT Solar International, Inc. as Chief Financial Officer,
reporting to Tom Gutierrez, President & Chief Executive Officer.  Details of
this offer of employment shall include the following:

 

·                  Base Compensation: $320,000 per annum paid proportionately on
a bi-weekly basis.

 

·                  Executive Incentive Compensation Plan: As a member of the
Executive Staff, you shall be eligible to participate in the GT Solar Executive
Incentive Plan (EIP).  During a full year of participation you shall be eligible
to receive a target bonus in the amount of 60% of your base salary at 100% of
plan objectives.  As special consideration in conjunction with this offer of
employment and in recognition of the proximity of your planned start date in
relation to the end of the plan year, you will be guaranteed a flat payment of
$85,000 for the FY 2010 plan year.  This payment shall be disbursed to you in
two installments, $42,500 on the payroll following your start date and $42,500
at the same time that all executive bonuses are disbursed for FY 10.  Enclosed
you will find a sample copy of the FY 2010 Plan for informational purposes.

 

·                  Equity Plan: In conjunction with this offer of employment and
subject to the approval of the Board of Directors of the GT Solar, you shall be
eligible to receive an equity grant consisting of 124,316 restricted stock units
and 236,791 stock options respective stock option and RSU Agreements.  The
restricted stock units shall vest 25% each year on the anniversary of their
issuance.  The stock options shall vest 25% on the anniversary of their issuance
and 1/48th for each month thereafter.  Vesting is contingent upon continued
employment with GT Solar.  Sample agreements shall be furnished by our legal
department pending grant approval by the Board of Directors.

 

·                  Severance Package:  The company shall furnish you with a
severance package such that, in the event of the termination of your employment
involuntarily by the company for reasons other than for cause or voluntarily by
you for good reason (each as defined in the employment agreement between the
company and you), you shall receive salary continuation at your base salary
compensation rate at the time of such termination of employment and medical and
dental insurance continuation for a period of 12 months following the
termination of your employment.  Eligibility to receive severance shall be
contingent upon the execution of a waiver and release.  Details of the severance
benefit shall be included in your Employment Agreement which shall be furnished
under separate cover from our Legal Department.

 

·                  Non-Competition, Non-Solicitation & Non-Disclosure:
Acceptance of employment with GT Solar is contingent upon your execution of a
non-compete, non-solicitation and non-disclosure agreement.  Details of this
agreement shall be included in an Employment Agreement which shall contain all
provisions governing your employment with GT Solar Incorporated.  For summary
purposes, both the non-competition and non-solicitation provisions shall remain
in effect one year post-termination from employment with GT Solar, Inc. 
Non-disclosure shall survive indefinitely post-employment.

 

·                  Paid Time Off — At present time, you will be eligible to
receive paid time off annually in the amount of 3 weeks for purposes of vacation
and 6 days related to illness.  The company also maintains 11 paid holidays
annually.  Vacation pay is an accrued benefit.  A detailed summary of benefits
available is attached for your preliminary review.  Please note the company is
reviewing elements of its benefits program at this time.  A summary of the
benefits available is attached for your preliminary review.  More detailed
descriptions of these programs shall be made available to you upon joining GT
Solar.

 

·                  Location — You will be based at the headquarters in
Merrimack.

 

--------------------------------------------------------------------------------


 

You represent that you are not by bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the company, or wish is any way
inconsistent with the terms of this letter.

 

As a condition of employment, you are required to show proof of citizenship,
permanent residency in the U.S., or authorization to work in the U.S. within
three business days of your date of hire.  Employment with GT Solar is
contingent upon satisfactory completion of background verification and drug
screening.  This letter together with your employment agreement with GT Solar
sets forth the terms of your employment with GT Solar and shall supersede any
prior representations or agreements, whether written or oral relating to the
terms of your employment.  This letter may only be modified by a written
agreement signed by you and the President & CEO of GT Solar.  To indicate your
acceptance of this offer, please sign below.

 

Rick, we are truly excited about the prospect of your joining the team at GT
Solar.  We are confident that you will find your association with the company
both challenging and rewarding.  Please feel free to contact me at 603.858.2239
to discuss at your earliest convenience.

 

 

Warmest regards,

 

I accept this offer of employment as stated herein, I am not relying on any
representations other than as set forth above:

 

 

 

/s/ Brian P. Logue

 

 

Brian P. Logue

 

Richard Gaynor

 

 

Vice President Human Resources

 

Name Print

 

 

 

 

 

 

 

 

 

/s/ Richard Gaynor

 

2/1/2010

 

 

(Signature)

 

(Date)

 

 

 

 

 

 

 

 

 

 

 

 

March 1, 2010

 

 

 

 

Tentative Start Date

 

 

 

--------------------------------------------------------------------------------